United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1792
                                    ___________

Bobby Davis,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Cheyenne Industries, Inc.,               *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: November 20, 1997

                                Filed: November 28, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Bobby Davis brought this Title VII action, alleging that his former employer,
Cheyenne Industries, Inc., discharged him because of his race, African-American.
Following a bench trial, the district court1 found that Davis had failed to demonstrate
that Cheyenne&s proffered reason for terminating him was pretextual or that his
discharge was racially motivated. Davis appeals.



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
       As Davis has failed to provide a transcript or to request one at government
expense, we cannot review the district court&s factual findings. See Van Treese v.
Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam). We conclude that based on its
factual findings, the district court correctly entered judgment in favor of Cheyenne. See
St. Mary&s Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993); Harvey v. Anheuser-
Busch, Inc., 38 F.3d 968, 973 (8th Cir. 1994).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-